United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3189
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Miguel Lee Neumiller

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                            Submitted: May 13, 2013
                              Filed: July 31, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

    While on supervised release from a federal conviction, Miguel Lee Neumiller
committed Minnesota state criminal offenses against his wife. After Neumiller
pleaded guilty on the state charges and served his sentence, the district court1 revoked
his supervised release and sentenced him to 27 months' imprisonment. Neumiller
appeals, arguing that his sentence is substantively unreasonable. We affirm.

                                    I. Background
       In 2004, Neumiller pleaded guilty to being a felon in possession of
ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced him
to 60 months' imprisonment and five years of supervised release. A condition of
Neumiller's supervised release was that he "not commit another federal, state, or local
crime."2 In 2008, Neumiller began serving his supervised release term. Neumiller
repeatedly violated the terms of his supervised release, resulting in numerous
modifications. In particular, on September 30, 2009, the court modified the terms of
his release to forbid contact with his wife, Mona Neumiller.

        On August 3, 2011, the government moved for revocation of supervised
release, alleging that on August 2, 2011, Neumiller punched his wife in the face,
causing bruises. Neumiller also damaged property within the house where the
altercation took place. The district court issued a warrant for Neumiller's arrest and
ordered him to show cause why supervision should not be revoked. Minnesota
charged Neumiller with felony domestic assault and felony damage to property in the
first degree. The Minnesota prosecutor dismissed the felony-domestic-assault charge
in exchange for Neumiller pleading guilty to the felony-damage-to-property charge.
In July 2012, the state court sentenced Neumiller to 18 months' imprisonment but
gave Neumiller credit for the 365 days that he had served since his arrest. He was
released to federal custody on August 2, 2012. On August 30, 2012, the U.S.


      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
      2
       Similarly, a special condition of Neumiller's supervised release was that he
"not commit any crimes, federal, state, or local."

                                          -2-
probation officer submitted an amended petition on supervised release, requesting
that the district court "ORDER [t]hat the Petition dated August 3, 2011, be amended
by the addition of the violation information noted herein [pertaining to the Minnesota
charges]." That same day, the district court approved the amended petition.

       On September 4, 2012, the district court held a final revocation hearing for
Neumiller. Neumiller admitted his guilt on the state charges and that he violated the
supervised release condition that he remain a law-abiding citizen. The release
violation was Grade B and coupled with Neumiller's criminal history category of VI
resulted in a sentencing range of 21 to 27 months' imprisonment. See U.S.S.G. §
7B1.1(a)(2) (stating a Grade B violation is "conduct constituting any other federal,
state, or local offense punishable by a term of imprisonment exceeding one year.")
Neumiller did not dispute that the advisory Guidelines range was 21 to 27 months'
imprisonment. However, Neumiller requested to be released at the expiration of his
supervised release in February 2013. Neumiller based his request on his overall
success during supervised release including attending counseling and school. In
response, the government argued that Neumiller had not done well on supervised
release and noting that his state conviction prompting revocation involved violent
domestic abuse witnessed by a minor. The district court imposed a sentence of 27
months' imprisonment with no supervised release.

                                    II. Discussion
      Neumiller argues that the 27-month sentence is substantively unreasonable
because it is greater than necessary to accomplish the goals of 18 U.S.C. § 3553(a).
He asserts that the underlying offense involved mere property damage and notes that
he had been attending counseling with his wife. Neumiller also points out that he was
attending school and seeking individual counseling.

       "'We review the reasonableness of a sentence under a deferential abuse-of-
discretion standard, and we accord a presumption of reasonableness to a sentence

                                         -3-
within the advisory [G]uideline[s] range.'" United States v. Hull, 646 F.3d 583, 588
(8th Cir. 2011) (quoting United States v. Vinton, 631 F.3d 476, 487 (8th Cir. 2011)).
"'We review a revocation sentence under the same 'reasonableness' standard that
applies to initial sentencing proceedings[.]'" United States v. Petreikis, 551 F.3d 822,
824 (8th Cir. 2009) (alteration in original) (quoting United States v. Merrival, 521
F.3d 889, 890 (8th Cir. 2008)).

      "A sentence within the Guidelines range is accorded a presumption of
      substantive reasonableness on appeal." United States v. Perkins, 526
F.3d 1107, 1110 (8th Cir. 2008) (citing United States v. Robinson, 516
F.3d 716, 717 (8th Cir. 2008)). "[W]hen a judge decides simply to apply
      the Guidelines to a particular case, doing so will not necessarily require
      lengthy explanation." Rita v. United States, 551 U.S. 338, 127 S. Ct.
2456, 2468, 168 L. Ed. 2d 203 (2007). "The appropriateness of brevity
      or length, conciseness or detail . . . depends upon circumstances." Id.
      "Unless a party contests the Guidelines sentence generally under
      § 3553(a) . . . , the judge normally need say no more." Id. We do not
      require a district court to "mechanically list every § 3553(a)
      consideration when sentencing a defendant upon revocation of
      supervised release." United States v. White Face, 383 F.3d 733, 740 (8th
      Cir. 2004) (citing United States v. Jasper, 338 F.3d 865, 867 (8th Cir.
      2003)). Instead, "[e]vidence that the district court was aware of the
      relevant § 3553(a) factors required to be considered is sufficient," and
      this evidence "can be inferred from the record." United States v.
      Franklin, 397 F.3d 604, 607 (8th Cir. 2005).

Id. at 824–25 (alterations in original). "'[I]t will be the unusual case when we reverse
a district court sentence—whether within, above, or below the applicable Guidelines
range—as substantively unreasonable.'" United States v. Feemster, 572 F.3d 455, 464
(8th Cir. 2009) (quoting United States v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir.
2008)).




                                          -4-
       Based our review of the record, we conclude that the district court considered
all relevant § 3553(a) factors, did not give significant weight to any irrelevant or
improper factor, and its consideration of appropriate factors involved no clear error
of judgment in weighing them. Neumiller provides nothing to indicate that the district
court failed to consider his therapy attendance, school attendance, or the nature of his
state crimes triggering revocation. The district court did not abuse its discretion in
imposing a sentence of 27 months' imprisonment, which was within the properly
calculated Guidelines range.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -5-